DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “wherein the flat surfaces of at least two of the wavelength conversion members are not parallel to each other.” It is unclear whether the Applicant is referring to the flat surfaces within a single wavelength conversion unit being non-parallel (read as, for instance a triangular shaped wavelength conversion member) or the flat surfaces of one wavelength conversion unit being non parallel to the flat surfaces of a second wavelength conversion member (read as two parallelogram wavelength conversion members which are oriented such that the flat surfaces of the first wavelength conversion unit are not facing the same direction as the flat surfaces of the second wavelength conversion.) For the purpose of examination, the Examiner will interpret the claim as though it were in line with the second interpretation as illustrated in Fig. 7.
Claims 2-10 and 18-20 are rejected for being dependent on the rejected claims 1 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US Pub. No. 2002/0027411 A1).
As to claim 1, Bae et al. teaches an optical member comprising: a first film (shown covering #36 on the opposite side of #2); a second film (#2 in Fig. 4 and in ¶ [0031]) disposed to face the first film in a thickness direction; and 5a plurality of wavelength conversion members (#36 in Fig. 4 and in ¶ [0049]) disposed between the first and second films and arranged in a direction perpendicular (left to right) to the thickness direction (up and down), wherein each of the wavelength conversion members has flat surfaces (surfaces abutting the two films), wherein the flat surfaces of at least two of the wavelength conversion members are not parallel to each other (in that the surface of #2 curves so wavelength conversion members in the center of the device are arranged to have their surfaces non-parallel to wavelength conversion members at the edges of the device, shown in Fig. 1, explicitly described in ¶ [0041]).  

As to claim 5, Bae teaches each of the wavelength conversion members includes a side surface disposed between the top and bottom surfaces, and the side surface is at least partially curved (at least where the surface bends around #38 in Fig. 4).  
As to claim 11, Bae teaches an optical member comprising: a first film (shown covering #36 on the opposite side of #2); a second film (#2 in Fig. 4 and in ¶ [0031]) disposed to face the first film in a thickness direction; and a plurality of wavelength conversion members (#36 in Fig. 4 and in ¶ [0049]) disposed between the first and second is films and arranged in a direction perpendicular (left to right) to the thickness direction (up and down), wherein the optical member includes a curved area which is bent to have curvature in at least a part thereof (in that the surface of #2 curves, shown in Fig. 1, explicitly described in ¶ [0041]).  

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875